DETAILED ACTION
Claims 1-8, as filed are currently pending and have been considered below.

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 7-8 the phrases “the head portion” and “a substantially planar head portion” should be amended to clarify whether these are distinct head portions or if they both refer to the same head portion. The instance in line 7 should be amended as there is no antecedent basis for the phrase “the head portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarner et al. (US 2004/0031130).
Regarding claim 1, Clarner et al. discloses an apparatus comprising:
a stem portion (Fig. 18 shows a rectangular stem portion) having two opposing and substantially flat lateral side walls defining two opposite sides of the stem portion, and a front wall and a rear wall respectively defining a front side and a rear side of the stem portion, wherein the front wall, the rear wall, and the lateral side walls form a 
a substantially planar head portion (Fig. 21 as shows wherein the prongs are coalesced or flat topped to form a singular substantially planar head wherein the prongs and coalesced flat top combine to form the head portion) formed at a top end of the stem portion, the head portion comprising:
two protrusions each protruding outwardly from a respective one of two opposite sides of the head portion in a first direction along a portion of a length of the side (Fig. 21 as annotated below);

    PNG
    media_image1.png
    302
    383
    media_image1.png
    Greyscale

Figure 21 as annotated from Clarner et al.

two extended portions (Fig. 21 as annotated below) each extending outwardly from a side of the head portion in a second direction that is perpendicular to the first direction along a substantial length of the side, wherein a free end of each of the extended portions curves downward slightly as a hook (Paragraph 115 describes wherein softening 

    PNG
    media_image2.png
    302
    378
    media_image2.png
    Greyscale

Figure 21 as annotated from Clarner et al.

four connection portions formed at locations where the lateral sides of each of the two protrusions meet adjacent lateral sides of each of the extended portions (Fig. 21 as shown).

Regarding claims 3 and 7, Clarner et al. further disclose wherein the stem portion and the head portion are integrally formed as a single entity (Figs. 21 as shown).

Regarding claims 4 and 8, Clarner et al. further disclose wherein the head portion has a polygonal contour (Fig. 21h).

Regarding claim 5, Clarner et al. further disclose:

a plurality of injection molded mushroom type hooks according to claim 1 integrally formed on a surface of the substrate (Fig. 1 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clarner et al. as applied to claims 1 and 5 above.
Regarding claims 2 and 6, Clarner et al. further discloses wherein the connection portion is a curved connection portion (Fig. 21 as shown), but fails to disclose that the connection portion has a radius of curvature R that is larger than or equal to 0.03 mm (R ≥ 0.03 mm). It would have been obvious to one having ordinary skill in the art at the time the invention was In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive. As clarified above and demonstrated in the below annotated figure, the head portion as claimed does not prevent the prongs as being included in the head portion. The prongs and coalesced flattened structure shown in Fig. 21 can together read on the head portion. The stem portion is the remaining structure below the head wherein it has a rectangular cross section along any and all sections of the stem parallel to the head portion.

    PNG
    media_image3.png
    452
    480
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        



/Robert Sandy/Primary Examiner, Art Unit 3677